SEPARATE OPINION.
VALLIANT, J.
(Dissenting). — The record shows that the testator was a native of Holland, who came to this country over thirty years ago a very poor man, a turner by trade, but who at the time of his death had accumulated a large fortune. *586He left only his widow and one son to survive him. He was a man of simple industrious habits, and very religious. Between father and son there was always absolute confidence and affection. The son had been a faithful co-worker with his father in the building up of his fortune and by his industry, intelligence and more venturesome business courage had contributed very largely to his father’s business success. He was the chief object of the old man’s love and pride, who was often heard by his most intimate friends in his latter years, to say that when he was gone all the fortune would be his. He was a man of very little education, his native language was Dutch, and he had a very imperfect knowledge of either German or English. As before said, he was a very religious man, and a member of the German Lutheran Evangelical Church of the congregation of that church in Washington where he resided. The will in question was written in the parsonage of that church in Washington in the presence of the pastor by another preacher of the same church whom the pastor had nominated for that purpose, witnessed by two members of the congregation whom its pastor had selected and when executed was by the pastor sent to St. Charles to an official of the church and retained in the custody of one of the church officials until the death of the testator. By this will the testator leaves substantially one-half of his fortune to the church corporation, thus depriving this son, who was the sublime object of his father’s pride and affection, of one-half of that which would have been his by inheritance. To that extent it was an unnatural will. The law will presume, until the contrary is shown, that a will of that kind made under those circumstances, was the result of undue influence, and the burden of overcoming that presumption and of showing that it was the free will of the testator, is upon those who produce the will from such a source and who are to profit by it. When the contestant showed the above facts he made out a prima facie case, and the burden of proof was upon the proponents. This *587burden they undertook to carry and introduced evidence tending to show that no undue influence was used. It was for the jury to say whether or not that evidence was sufficient to overcome the contestant’s prima facie case: the jury heard the evidence, weighed it, and pronounced verdict that it was not sufficient. It was a question peculiarly for the jury, who had the witnesses before them, and this court has no right to overthrow their verdict on that ground. The credibility of witnesses, the weight to be given to their evidence, belongs in the jury’s province, 'and the court has no right to invade it. That is so of jury trials in general, and especially is it so in a will contest in which our statute says: “The verdict of the jury or the finding and judgment of the court shall be final, saving to the court the right of granting a new trial, as in other cases, and to either party an appeal, in matters of law, to the Supreme Court, or to the St. Louis and Kansas City Court of Appeals.” [Sec. 8889, E. S. 1889.] In this case the utmost the trial court could have done, would have been to grant a new trial, if in its opinion the evidence of the proponents of the will sufficiently outweighed the prima facie case made by the contestant, but that court evidently did not think so, and therefore overruled the motion for a new trial. Now if this court is of the opinion that the verdict of the jury was wrong the utmost it should do would be to reverse the judgment and remand the cause for a new trial. It is wrong in my opinion for this court to reverse the judgment and remand the cause with directions to the circuit court to enter judgment establishing the will.
"When the case was first decided in Division No. 1,1 concurred in the majority opinion, but upon consideration of the motion for a rehearing and a closer study of the record, I have become satisfied that the result there reached was erroneous as a matter of law, and wrought in this case great injustice as a matter of fact. In my opinion .the judgment of the cir*588euR court was right- and should be affirmed, but if the majority of this court think there is reversible error in the record the cause should be remanded for a new trial.